Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 9, 1987, convicting defendant, upon a jury verdict, of two counts of robbery in the second degree and sentencing him as a second violent felony offender to an indeterminate term of imprisonment of from 6 to 12 years on each count to run concurrently, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, *302the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305). Concur—Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.